



AMENDMENT
TO
INTEGER HOLDINGS CORPORATION 2016 STOCK INCENTIVE PLAN
INTEGER HOLDINGS CORPORATION 2011 STOCK INCENTIVE PLAN
INTEGER HOLDINGS CORPORATION 2009 STOCK INCENTIVE PLAN


This Amendment (“Amendment”) to the Integer Holdings Corporation 2016 Stock
Incentive Plan, the Integer Holdings Corporation 2011 Stock Incentive Plan and
the Integer Holdings Corporation 2009 Stock Incentive Plan (individually a
“Plan” and collectively, the “Plans”) is made effective as of December 13, 2018
by action of the Board of Directors of Integer Holdings Corporation.
WHEREAS, the Board of Directors, on recommendation of the Compensation and
Organization Committee, has determined that this Amendment is in the best
interests of participants in the Plans and the Company;
THEREFORE, the Plans are amended as follows:
1.Section 4 of each Plan is amended to provide that the Committee may by
resolution delegate, subject to any limitations imposed by applicable law, to an
officer of the Company the authority to designate the persons who shall be
granted Incentive Awards under such Plan and the amount, type and other features
of each such Incentive Award. The Committee by resolution from time to time may
also establish such other limitations and conditions on such delegated authority
as the Committee deems appropriate and may revoke any such delegation of
authority at any time.
2.    Effective with respect to Incentive Awards granted under the Plans after
December 3, 2018, Section 18 of each Plan is deleted in its entirety and
replaced as follows:
18.    Withholding Taxes
The Company shall have the right to deduct or withhold, or require a Participant
to remit to the Company, an amount sufficient to satisfy the Company’s federal,
state, local, foreign, or other withholding obligations required by law to be
withheld with respect to any exercise, vesting, or other taxable event arising
under the Plan. The Company shall, to the extent permitted by law, have the
right to deduct the amount of any such withholding obligations from any payment
of any kind otherwise due to the Participant. Unless otherwise determined by the
Committee at the time the Incentive Award is granted or thereafter, the Company
may satisfy any such withholding requirement, in whole or in part, by
withholding from the Incentive Award Company Stock having a Fair Market Value on
the date of withholding equal to the amount that the Company determines is
necessary to satisfy its withholding obligation. The Committee may also permit
withholding to be satisfied by the transfer to the Company of unencumbered
shares of Company Stock theretofore owned by the Participant.
3.    All capitalized terms used but not defined in this Amendment but defined
in the Plans shall have the meanings given them therein.
4.    Except to the extent amended hereby, the terms and conditions of the Plans
and any Award Agreement remain in full force and effect.







